In a private-placement adoption proceeding, the natural father appeals from so much of an order of the Family Court, Kings County (Yancey, J.), dated June 23, 1993, as, after a hearing, determined that his consent to the adoption of the infant was not required and that it was in the best interests of the infant that the adoption be finalized.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly determined that the natural father’s consent to the adoption of the infant was not required. The natural father, who was incarcerated at the time *931of this proceeding, failed to submit any evidence of his willingness to promptly assume full custody of the infant upon his possible parole in one year, and failed to submit any evidence, other than his own assertions, that his mother and other friends were willing and able to assume temporary custody or guardianship of the infant until his parole from prison (see, Matter of Robert O. v Russell K., 80 NY2d 254, 263-264; Matter of Raquel Marie X., 76 NY2d 387, 402-407, cert denied sub nom. Robert C. v Miguel T., 498 US 984; Matter of Stephen C., 170 AD2d 1035). As a result, and in light of the other evidence submitted at the hearing concerning the prospective adoptive parents and their relationship with the infant, the Family Court properly determined that it was in the best interests of the infant that the adoption be finalized. In view of this determination, the natural father’s remaining contention is rendered academic. O’Brien, J. P., Pizzuto, Altman and Hart, JJ., concur.